DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Withdrawn
The rejection of claims 22- 29, 31-38 and 40-42 under 35 U.S.C. 103 is withdrawn in view of applicants’ amendment of claim 22.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A method of treating a subject comprising co-administering to the subject: (a) a recombinant polypeptide comprising a truncated von Willebrand Factor (VWF):
and (b) an FVIII protein, wherein the recombinant polypeptide comprises at least one amino acid substitution chosen from S764P/S766W/V1083A, S764G/S766Y/V1083A, S764E/S766Y/V1083A, N1011S/V1083A/K1181E, S766Y/V1083A, V1083A, S1042T, V805A/Q1158L, and K912E/T1088S, compared to SEQ ID NO:4, and wherein the recombinant polypeptide reduces the immunogenicity of FVIII is novel and non-obvious.
The closest prior art is WO 2013/160005, (hereinafter “the ‘005 publication”).  The ‘005 publication teaches a pharmaceutical composition comprising FVIII and a fragment of VWF (claim 1 and claim 8) and specifies that the VWF is truncated (Page 44, line 4-5 and page 46, line 4-5). The ‘005 publication teaches that the VWF fragment may have amino acid substitution of 
The ‘005 publication does not teach the truncated VWF comprising the amino acid sequence of at least 90% to amino acids 776 to 805 and 764 to 1242 of SEQ ID NO: 4. And the ‘005 does not teach the VWF polypeptide that has at least one amino acid substitution chosen from: S764P/S766W/V1083A, S764G/S766Y/V1083A, S764E/S766Y/V1083A, N1011S/V1083A/K1181E, S766Y/V1083A, V1083A, S1042T, V805A/Q1158L, and K912E/T1088S. 
With the instant method, the uptake of Factor VIII by antigen-25 presenting cells, particularly monocyte-derived dendritic cells, can be further reduced by co-administering a Factor VIII protein together with a molar excess of recombinant polypeptide comprising a truncated VWF. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654